EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: Eliza Tineo 212-826-6635 Web Site: www.hartmarx.com HARTMARX REPORTS FOURTH QUARTER AND FULL YEAR RESULTS IN LINE WITH MOST RECENT GUIDANCE; REAFFIRMS MOST RECENT REVENUE AND EARNINGS RANGE FOR 2008 CHICAGO, January 28, 2008 - - Hartmarx Corporation (NYSE: HMX) today reported operating results for its fourth quarter and fiscal year ended November 30, 2007.Full year net sales were $562.4 million in 2007 compared with $597.9 million in 2006.The net loss in 2007 was $4.2 million or $.12 per basic and diluted share compared to net earnings of $7.3 million or $.20 per basic and diluted share last year.Fourth quarter revenues were $151.2 million in the current period and the net loss was $6.7 million, representing $.19 per basic and diluted share.Last year's fourth quarter revenues were $163.4 million with net earnings of $.3 million or $.01 per basic and diluted share. The 2007 full year operating results were in line with the most recent guidance included in the Company's January 7, 2008 announcement.The Company today also reaffirmed its 2008 guidance of estimated annual revenues in the range of $580 million - $600 million and full year earnings per diluted share in the range of $.30 - $.40.First quarter results for 2008 are expected to approximate last year's first quarter revenues of $120 million and a loss per diluted share of $.09, and includes the effect of those licenses which the Company announced will not be renewed. Hartmarx produces and markets business, casual and golf apparel under its own brands, including Hart Schaffner Marx, Hickey-Freeman, Palm Beach, Coppley, Monarchy, Manchester Escapes, Society Brand, Racquet Club, Naturalife, Pusser's of the West Indies, Brannoch, Sansabelt, Exclusively Misook, Barrie Pace, Eye, Christopher Blue, Pine IV, Worn, One Girl Who ., Zooey by alice heller and b.chyll.In addition, the Company has certain exclusive rights under licensing agreements to market selected products under a number of premier brands such as Austin Reed, Tommy Hilfiger, Burberry men's tailored clothing, Ted Baker, Bobby Jones, Jack Nicklaus, Claiborne, Pierre Cardin, Perry Ellis, Lyle & Scott, Golden Bear, Jag and Starington. The Company's broad range of distribution channels includes fine specialty and leading department stores, value-oriented retailers and direct mail catalogs. The comments set forth above contain forward-looking statements made in reliance upon the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements can be identified by the use of forward-looking terminology such as "anticipate," "believe," "continue," "estimate," "expect," "intend," "may," "should" or "will" or the negatives thereof or other comparable terminology.Forward-looking statements are not guarantees as actual results could differ materially from those expressed or implied in such forward-looking statements.The statements could be significantly impacted by such factors as the level of consumer spending for men's and women's apparel, the prevailing retail environment, the Company's relationships with its suppliers, customers, licensors and licensees, actions of competitors that may impact the Company's business, possible acquisitions and the impact of unforeseen economic changes, such as interest rates, or in other external economic and political factors over which the Company has no control.The reader is also directed to the Company's periodic filings with the Securities and Exchange Commission for additional factors that may impact the Company's results of operations and financial condition.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Financial Summary Follows HARTMARX CORPORATION UNAUDITED FINANCIAL SUMMARY (000's omitted, except per share amounts) Statement of Earnings Three Months Ended November 30 Twelve Months Ended November 30, 2007 2006 2007 2006 Net sales $ 151,234 $ 163,429 $ 562,416 $ 597,890 Licensing and other income 789 517 2,454 2,573 152,023 163,946 564,870 600,463 Cost of goods sold 115,643 115,641 384,110 404,618 Selling, general & administrative expenses 44,773 45,220 178,271 174,924 160,416 160,861 562,381 579,542 Operating earnings (loss) (8,393 ) 3,085 2,489 20,921 Interest expense 2,443 2,568 9,238 9,169 Earnings (loss) before taxes (10,836 ) 517 (6,749 ) 11,752 Tax provision (benefit) (4,149 ) 186 (2,571 ) 4,466 Net earnings (loss) $ (6,687 ) $ 331 $ (4,178 ) $ 7,286 Earnings (loss) per share: Basic $ (.19 ) $ .01 $ (.12 ) $ .20 Diluted $ (.19 ) $ .01 $ (.12 ) $ .20 Average shares: Basic 35,737 35,966 35,974 36,427 Diluted 35,737 36,596 35,97 37,081 * * * November 30 Condensed Balance Sheet 2007 2006 Cash $ 4,430 $ 2,304 Accounts receivable, net 93,465 113,688 Inventories 142,399 146,440 Prepaid expenses and other current assets 24,203 17,368 Goodwill and intangible assets 100,104 83,458 Deferred income taxes 59,978 39,312 Prepaid/intangible pension asset 36,550 Net fixed assets 35,273 33,964 Total Assets $ 459,852 $ 473,084 Accou nts payable and accrued expenses $ 96,188 $ 90,764 Total debt 120,745 113,355 Accrued pension liability 14,882 8,309 Shareholders' equity (1) 228,037 260,656 Total liabilities and shareholders' equity $ 459,852 $ 473,084 Book value per share $ 6.39 $ 7.13 Selected cash flow data: Capital Expenditures $ 18,030 $ 3,622 Depreciation of fixed assets 5,541 6,301 Amortization of intangible assets, long-lived assets and stock compensation expense 6,359 5,938 This information is preliminary and may be changed prior to filing Form 10-K.No investment decisions should be based solely on this data. (1) Shareholders' equity at November 30, 2007 reflects adoption of Statement of Financial Accounting Standard No. 158 related to pensions as of November 30, 2007, the effect of which reduced shareholders' equity by $27.3 million.
